Citation Nr: 1419212	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1953 to February 1974.  He died in November 2005, and the appellant claims as a surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The matter was previously before the Board and remanded in February 2011 for further development.  As discussed below, the RO substantially complied with the remand directives.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence of record or are not pertinent to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2005.  

2.  At the time of death, the Veteran and the appellant were divorced.  

3.  The Veteran and the appellant did not enter into a common law marriage after their divorce.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of basic eligibility for DIC have not been met.  38 U.S.C.A. §§ 1304, 1541, 5121 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

To the extent that the VCAA is applicable in this case, the Board remanded the matter in February 2011 to provide the appellant with VCAA complaint notice and request from the appellant a copy of the divorce decree.  In March 2011, a letter was sent to the appellant that requested a copy of the divorce degree and included all pertinent notice.  Accordingly, the Board finds that there was substantial compliance with the remand directives and with VCAA.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the appellant is seeking death benefits as a surviving spouse.  For the reasons explained below, the Board finds against her claim.  

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction.  The appellant must also meet the criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

For VA benefit purposes, a "spouse" is a person of the opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31).  A "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 C.F.R. § 3.1(j).  

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  

A surviving spouse must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  A surviving spouse must not have remarried or, since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

In this case, the evidence reflects that the appellant and the Veteran were married in September 1993 and finalized their divorced in March 2004.  In this regard, a copy of a state of Nevada Marriage Certificate shows the appellant and the Veteran were married in September 1993, and a Report of Contact of March 2004 provides that the Veteran called the RO to inform them he had received his finalized divorce decree in March 2004 and would like VA to remove the appellant from his benefit.  The divorce decree has not been associated with the claim file, however, the appellant has stated in numerous documents and statements that she and the Veteran finalized their divorced in March 2004.

The Veteran's death certificate shows the Veteran died in November 2005.  The certificate notes that the Veteran was divorced at the time of his death. 

Thus, the appellant does not meet the basic eligibility requirements for entitlement to VA benefits as a surviving spouse as the appellant was not married to the Veteran at the time of his death.  

The Board has also considered the appellant's lay statements in this case.  The appellant contends that although they were divorced, the Veteran continued to live with her until September 2005, at which time he moved out because he was unwilling to remarry her.  She further stated that he subsequently fell ill and moved in with her again.  She took care of him until he passed away and she indicated that they held themselves out as married during that time.  

Although the appellant contends that she and the Veteran held themselves out at married prior to his death, she did not allege that they entered into a common law marriage or that they intended to enter into a common law marriage.  Furthermore, as the appellant asked the Veteran to remarry her in September 2005 and the Veteran refused and moved out, the evidence reflects that they were not in fact married as of such date and neither party believed them to be married.  

The Board notes that the appellant indicated that she believed that the onset of the end stage liver disease affected the Veteran's mindset and that his reasoning was impaired when he filed for divorce.  She further indicated that the Veteran's refusal to remarry her in September 2005 constituted a legal impediment.  The Board finds that neither the Veteran's unwillingness to remarry the appellant nor his mental state as a result of liver disease constitutes a legal impediment for the purpose of applying the marriages deemed valid provisions of 38 C.F.R. § 3.52.     

The Board also acknowledges the more general statements of the appellant indicating that the Board should consider the mitigating circumstances that the Veteran sued for divorced and the separation was not the appellant's intent or fault.  
The Board is sympathetic to the appellant and cognizant of the articulate arguments that she and her representative have made in this regard.  However, the Board is bound by the applicable statutes, regulations, and General Counsel opinions cited above.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Those binding authorities require that, because the appellant was not married to the Veteran at the time of his death, her claim to recognition as the surviving spouse of the Veteran for purposes of basic eligibility for DIC must be denied. 

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to recognition as a surviving spouse for purposes of basic eligibility for DIC is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


